Exhibit 23(j) Consent of Independent Registered Public Accounting Firm As independent public accountants, we hereby consent to the use of our report incorporated by reference herein dated February 18, 2009 on the financial statements of The Flex-funds (the "Funds"),comprising The Muirfield Fund,The Dynamic Growth Fund, The Aggressive Growth Fund, The Defensive Balanced Fund, The Strategic Growth Fund, The Quantex Fund, The Total Return Utilities Fund, The U.S. Government Bond Fund, andThe Money Market Fund as of December 31, 2008 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to the Funds' Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake,
